Citation Nr: 1623080	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-10 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  The Veteran died in June 2010; the Appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal was remanded in June 2015 in order to schedule a hearing before the Board.  The Appellant testified at a hearing at the RO in April 2016 before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The Veteran died in May 2010.  According to his certificate of death, the immediate cause of death was drowning. 
 
2.  At the time of his death, service connection was in effect for post traumatic stress disorder (PTSD), rated 70-percent disabling. 
 
3.  The greater weight of the relevant and probative evidence shows a cause-and-effect correlation between service-connected PTSD and the death of the Veteran.


CONCLUSION OF LAW

The Veteran's death was proximately due to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides dependency and indemnity compensation (DIC) benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain conditions, including cardiovascular-renal disease, will be presumed to have been incurred in service if manifested to a compensable degree, i.e., meaning to at least 10-percent disabling, within one year after discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a). A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Turning now to the relevant facts of this particular case.  The Veteran's certificate of death shows he died in May 2010.  According to his certificate of death, the immediate cause of death was due to drowning.  In July 2010 when reporting the death of the Veteran, the Appellant noted that he fell off a bridge and drowned.  In the August 2011 notice of disagreement (NOD), the Appellant stated that she believed the Veteran became dizzy from his PTSD prescribed medication.  This caused him to fall into the water and drown.  

The Appellant submitted a September 2012 statement from a VA psychiatrist.  The psychiatrist commented that the Veteran's fall may have been precipitated by a medical event.  She noted that PTSD has been linked to cardiovascular disease and other post deployment health problems.  She stated that it was possible that PTSD was a contributing factor in his death.  

The Appellant also submitted an October 2012 letter from the Palm Beach Florida Chief medical examiner.  The examiner indicated that he had a conversation with the Appellant's daughter about the Veteran's death.  He indicated that he could not exclude the possibility that the Veteran had a heart attack prior to falling in the water.  

In light of the medical statements, as well as the Appellant's personal testimony regarding the severity and effects of the Veteran's service-connected condition, the Board finds that the evidence regarding PTSD and its relationship to the Veteran's death is in relative equipoise.  Therefore, the benefit of the doubt doctrine is for application; reasonable doubt is resolved in the Appellant's favor and the Board finds that service connection for cause of death is warranted.




ORDER

Service connection for the cause of death is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


